On Motion for Rehearing or to Transfer to Supreme Court.
JAMES D. CLEMENS, Special Judge.
Contestant urges that Section 111.-650, dealing with partially fraudulent ballots, is not affected by the clause of Section 111.010 which excludes fourth-class cities from the operation of Chapter 111. He argues that Section 111.650 “was inserted in the corresponding article of Chapter 111 in the 1909 revision without legislation,” and that therefore the exclusionary clause of Section 111.010 does not apply.
Contestant’s rationale is (1) that prior to 1909 the present Section 111.650 dealing with partially fraudulent ballots was Section 7001, R.S.Mo.1899, which was a portion of the article dealing with general provisions of elections and was thus applicable to cities of the fourth-class; (2) that in 1909 this section, then renumbered 5909, was transferred without legislation into the article dealing with the Australian Ballot Law, which article by its express terms was not applicable to fourth-class cities; and (3) that the section should now be construed just as if the transfer from one article of the statutes to another article had never been made. This theory is supported by the cases of Kansas City v. Travelers Ins. Co., Mo.App., 284 S.W.2d 874, loc. cit. 878, Dillbeck v. Johnson, 232 Mo.App. 743, 122 S.W.2d 412, loc. cit. 415, and State ex rel. Sharp v. Knight, 224 Mo.App. 761, 26 S.W.2d 1011, loc. cit. 1015. The essence of the rule in these cases is that a naked revision does not change the law, and that the force of a statute is to continue as originally enacted. The reason for the rule is that the compilers of revised statutes have no legislative power, and that there can be no change in a law “without legislative warrant or sanction.” Corley v. Montgomery, 226 Mo.App. 795, 46 S.W.2d 283, 287 [13, 14].
However, our holding that Section 111.010 makes Section 111.650 inapplicable to fourth-class cities is not made on a construction based on a mere revision by the compilers, but rather on an enactment having specific legislative sanction. In R.S.Mo.1939, Section 11629 provided that the provisions of Article 7, Chapter 76 should ■ not apply to fourth-class cities. (Under the rule for which contestant contends, this exclusion would not apply to the section dealing with partially fraudulent ballots). By the enactment of H.B. No. 2049, the 65th General Assembly specifically repealed Section 11629 and enacted a new and different statute, Section 111.010 RSMo 1949, providing specifically that the provisions of “this chapter” shall not apply to. fourth-class cities. The section dealing with partially fraudulent ballots was a part of such chapter, and it was thereby made inapplicable to fourth-class cities.
*466Contestant's cited case of Kansas City v. Travelers Ins. Co., supra, acknowledges that the rule as to judicial construction disregarding revisions applies only in the absence of legislative changes. The case of State ex rel. Sharp v. Knight, supra [224 Mo.App. 761, 26 S.W.2d 1015], deals with the relocation of a section to another article merely “for convenience in arrangement and codification.” The case of Dillbeck v. Johnson, supra, bases its reasoning on Corley v. Montgomery, supra, and Timson v. Manufacturers’ Coal and Coke Co., 220 Mo. 580, 119 S.W. 565, which cases distinguish between changes made by the compilers and changes made by such legislative action as we find here.
Contestant argues that it is unreasonable to hold that in 1949 the Legislature intended to make the general provisions of Article 2, Chapter 76, R.S.Mo.1939, inapplicable to fourth-class cities, and that we should follow Section 79.030 and disregard the exclusionary provision of Section 111.010. If we were to follow this lead, we would thereby again make all the provisions of the Australian Ballot Law applicable to fourth-class cities. This would truly be “judicial legislation”, and would defy the Legislature’s enactment of 1895 whereby such law was made inapplicable to such cities. This we may not do.
Contestant also now urges for the first time that the Supreme Court has exclusive jurisdiction in cases involving “title to any office under this state.” Article V, Section 3, Mo.Const. 1945. The office of mayor is not “an ‘office under this state.’ ” State at inf. of Dalton, ex rel. Tucker v. Mattingly, Mo.Sup., 268 S.W.2d 868, 869.
ANDERSON, P. J., and MATTHES, J., concur.